Citation Nr: 0307176	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  00-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2000, the veteran accepted a videoconference hearing 
in lieu of an in-person hearing.  The hearing was conducted 
by the undersigned in May 2000.

In April 2001, the Board denied the claim of entitlement to 
service connection for a dental condition, and remanded the 
issues listed on the face of this decision to the RO for 
further development.  As explained in more detail below, the 
RO completed, to the extent possible, the requested 
development on the remanded issues.  However, as the RO also 
has continued the denial of the appeal, those matters have 
been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran did not clearly and unmistakably have a heart 
defect, infirmity, or disorder to include hypertension prior 
to his entry into active duty.

3.  Heart disease or injury to include hypertension was not 
manifest during service or within the presumptive one year 
period; currently diagnosed hypertensive cardiovascular 
disease, arteriosclerotic heart disease, and angina pectoris, 
are not related to service. 

4.  A chronic right knee disorder to include degenerative 
arthritis was not manifest during service or within one year 
of service; currently diagnosed right knee degenerative 
arthritis is not related to service. 

5.  The competent probative medical evidence of record links 
the veteran's right leg disability diagnosed as absent lower 
extremity reflexes, poor joint sensation, awkward gaits, and 
mild sensory loss right, to service.  


CONCLUSIONS OF LAW

1.  There is no clear and unmistakable evidence that a heart 
defect, infirmity, or disorder existed prior to service and 
the presumption of soundness is not rebutted.  38 U.S.C.A. §§ 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2002).

2.  Heart disease or injury to include hypertension, was not 
incurred in or aggravated by service; nor may a 
cardiovascular condition to include hypertension be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(2002).

3.  Degenerative arthritis of the right knee was not incurred 
in or aggravated by service; nor may degenerative arthritis 
of the right knee be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2002).

4.  A right leg disability diagnosed as absent lower 
extremity reflexes, poor joint sensation, awkward gaits, and 
mild sensory loss, was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

In the April 2001 remand, the Board discussed the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), which was signed into law in November 2000, while the 
appeal was pending.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  As noted, this liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

Regarding the duty to notify, the Board notes that as 
instructed in the April 2001 remand, the RO sent the veteran 
a VCAA development letter.  The October 2001 letter informed 
the veteran of the enactment of the VCAA; VA's duty to assist 
in obtaining evidence; what evidence must show for 
entitlement; when and where to send pertinent information; 
what VA had done to assist the claim; and how to contact VA 
for additional assistance.  Furthermore, the Board discussed 
the pertinent provisions of the VCAA in the April 2001 
remand.  Therefore, the duty to notify has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the RO has provided the veteran with notice of the VCAA, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time, because the procedural actions 
of the RO are in agreement with and adhere to the mandates of 
this new law with respect to the duty to notify and the duty 
to assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  The RO has also accomplished all actions 
requested in the April 2001 remand.  

As noted, the Board remanded this case in April 2001.  By the 
VCAA letter of October 2001 and a follow-up letter of January 
2002, the RO requested that the veteran provide information 
concerning treatment from the physicians that he named during 
his hearing in May 2000.  A review of the claims file shows 
that the veteran did not respond to the request for that 
information, and subsequently dated correspondence in the 
file does not include any of the requested information or 
information concerning additional evidence that needs to be 
obtained.  The United States Court of Appeals for Veterans 
Claims (Court) has noted that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court further stated that the duty to assist is 
not a blind alley.  Olson v. Principi, 3 Vet. App. 480 
(1992).  Therefore, it is reasonable to conclude that the 
veteran does not have any further evidence to submit.  

Furthermore, pursuant to the Board's remand, the RO confirmed 
the nature of the veteran's service, afforded the veteran VA 
examinations, and requested information concerning pertinent 
evidence.  Therefore, all pertinent records have been secured 
and associated with the claims folder.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits. 


Factual Background

The December 1966 induction examination was normal with 
regard to the lower extremities.  His blood pressure was 
120/76.  The corresponding medical history report is negative 
for references to hypertension and right knee and leg 
problems.  The records only show that the veteran was seen 
for complaints related to the left knee.  Problems with the 
right knee and/or cardiovascular system do not appear in the 
treatment records.  The separation examination of August 1969 
revealed normal lower extremities and a normal cardiovascular 
sytem.  The veteran's blood pressure reading was 138/88.  The 
veteran did not indicate problems with the lower extremities 
and cardiovascular problems on the corresponding medical 
history report.  The veteran was separated from service in 
August 1969.

In February 1985, the veteran underwent a subtotal 
arthroscopic meniscectomy, lateral meniscus.  It was noted 
that the veteran had been suffering from recurrent pain and 
problems with the right knee, including locking, snapping and 
popping.  Records from the same medical provider, Richard W. 
Adams, M.D., include a reference to a history of hypertension 
in connection with the performance of a myelogram in 
September 1985.  

An August 1986 medical record reflects the veteran's report 
of right knee pain for years, as well as complaints of 
sensation of weakness in the right leg for the past year.  

Jonesville Family Medical Center records reflect ongoing 
treatment of the veteran's right knee complaints and 
hypertension.  When seen in July 1995, the examiner opined 
that the veteran's hypertension was within treatable range, 
especially in view of his previous history of treatment for 
the condition seven years prior.  Records of follow-up visits 
in 1997 and 1998 reflect comments that the veteran's 
hypertension was stable.  

In August 1995, the veteran was seen for complaints of 
persistent knee pain, which he reported seemed to start after 
he slipped and fell in the grass.  His past problems with the 
knee were noted.  Specifically, his arthroscopic surgery in 
1986.  The follow-up reports, dated over a period from 1995 
to 1997, reflect diagnoses of chondromalacia and degenerative 
changes.  

Records from Tri-County Orthopedic & Sports Medicine, P.A., 
show that the veteran was seen in July 1996 for knee 
complaints.  The veteran reported that three months prior, he 
twisted his knee and had persistent problems with pain, 
stiffness and swelling.  It was noted that the veteran had 
undergone an arthroscopy in 1986.  The examiner diagnosed 
post meniscectomy arthritis, and recommended follow-up 
treatment.  The records reflect ongoing treatment of right 
knee arthritis.  An October 1996 entry reveals reported 
magnetic resonance imaging (MRI) findings of tears in the 
posterior horns of the medial and lateral menisci, probable 
degenerative changes involving the anterior horn of the 
medial and lateral menisci, tendonitis involving the upper 
portion of the posterior cruciate ligament, and probable tear 
in the anterior cruciate ligament.  An arthroscopy and 
lateral meniscectomy were performed in November 1996.  

VA treatment records dated in 1998, reflect findings related 
to the right knee and hypertension.  

Records from Jonesville Medical Family Center, dated from 
1999 to 2000, reflect ongoing right knee complaints and 
references to hypertension.  When seen in July 1999, it was 
noted that the veteran had suffered from right knee problems 
over many years.  Records from Forsythe Medical Center show 
that the veteran suffered an inferior myocardial infarction.  
A past history of hypertension was noted.  

In May 2000, the undersigned conducted a videoconference 
hearing.  The veteran testified that he injured his right leg 
when working on a motor pool and that he was on sick call and 
treated by a medic.  He was given pain medication, but he 
continued to have problems with pain and swelling.  His 
duties were not limited and he was sent for rehabilitation 
for the knee.  The knee was bothering him at the time of his 
separation physical examination.  After service, he would 
have fluid drained from the knee, but he was not certain as 
to the physicians who provided treatment.  The veteran 
testified that he had undergone surgery in the mid 1980's, 
but continued to have problems with the knee.  His knee 
condition affected the landscape work he was engaged in at 
the time.  Another surgery was performed in the 1990's and he 
still has to have fluid drained from the knee.  

The veteran testified that he was diagnosed with hypertension 
prior to his entry into service.  He noted a family history 
of hypertension and that during his teenage years, his 
physician told him to keep his blood pressure down and gave 
him medication.  He did not recall if he mentioned it at the 
time of his entrance examination.  The veteran testified that 
he was not treated for hypertension during service.  However, 
he had experienced symptoms, and did not know what to do 
about treatment.  After service, his physician questioned him 
about his blood pressure.  The veteran reported that two or 
three years prior, he suffered a heart attack.  

The veteran testified that he was assigned to an artillery 
crew and that his service was combat-related.  He indicated 
that he had tried to secure records of treatment for 
hypertension, but had not been able to retrieve them.  He 
provided the name of the physician and the location of his 
medical practice.  Immediately after service, the same 
physician placed him back on medication.  He also provided 
information concerning orthopedic treatment.  

In accordance with the Board's April 2001 remand, VA 
examinations were conducted in July 2002.  Each report 
reflects the examiners' acknowledgement of a review of the 
claims folder.

The examiner who conducted the hypertension examination noted 
that the medical records did not record hypertension or 
treatment for it in the military.  The examiner noted that 
the veteran reported that he was treated by a doctor within 
one year of his separation from service for high blood 
pressure and was given medication although he could not 
recall the name of the medication.  The examiner noted that 
by the time the veteran was treated for his knee, in 1986 and 
1996, he had a diagnosis of hypertension.  He also indicated 
that the veteran currently had that diagnosis.  The examiner 
indicated that the veteran suffered a heart attack in 1999 
and was treated for high blood pressure and for the 
myocardial infarction at that time.  Since that time, he had 
been treated for hypertension.  Physical examination revealed 
blood pressure of 156/100.  The heart was not noticeably 
enlarged on percussion.  Rhythm was regular.  Short systolic 
soft parasternal murmur was noted.  Neck veins were flat.  
The lungs were clear and there was no edema.  The diagnosis 
were hypertensive cardiovascular disease, arteriosclerotic 
heart disease with prior heart attack, and symptomatic 
intermittent angina pectoris.  The examiner opined that there 
was no evidence that the veteran had hypertension during 
service and it was uncertain when it developed after service.  
The examiner did not believe that it was likely that the 
veteran's hypertension began or was aggravated by his active 
military service.

A VA joints examination was also conducted.  Physical 
examination resulted in a diagnosis of postoperative 
arthroscopies and traumatic arthritis and instability, pain 
of the right knee.  The examiner found that the record did 
not provide any onset of the disability that had culminated 
in the severe degree of painful arthritis of the right knee.  
The examiner stated that the veteran's statement that he had 
some degree of right knee injury during service was 
plausible.  However, the examiner further stated that there 
was no evidence for the examiner to be aware of that there 
was significantly limiting function of the right knee until 
another injury by history in 1986 with arthroscopy.  The 
examiner did not believe that it was likely that present 
arthritis was caused or aggravated by the veteran's service.

On the peripheral nerves examination, the examiner noted 
medically related diagnoses of high blood pressure and 
history of heart disease.  The neurologist reached 
conclusions of a right knee contusion 34 years prior (during 
service), postoperative for seven years with absent lower 
extremity reflexes, poor joint sensation and traced figure 
interpretation in the feet, and mildly slow traced figure 
interpretation in the upper extremity, plus awkward gaits.  
The examiner concluded that the current problems were the 
result of contusions in the military.

In an August 2002 addendum to the report, the orthopedist and 
neurologist provided a joint opinion.  The examiners noted 
that the reported history was one of contusion of the right 
knee in service, even though not shown in the service medical 
records.  The examiners indicated their agreement that the 
veteran did suffer a contusion and some peripheral sequela 
that could be due to that which could be of reflex change and 
mild sensory loss.  However, they pointed out, that years 
later in1986, the veteran sustained further injury.  They 
determined that later he developed symptoms that culminated 
in the current diagnosis and findings of degenerative 
traumatic arthritis in the knee.  The examiners concluded 
that all of the degenerative change since that time resulting 
in present arthritis findings, are not a logical progression 
of the contusion in 1969, but a progression from the injury 
sustained many years post-service.  

An undated problem list from Jonesville Medical Family 
Center, shows that the onset of hypertension was prior to 
1984, although it did not state the exact date or year.  The 
report also reflects the diagnosis of degenerative disease of 
the right knee, and arthroscopies of 1986 and 1996.




Analysis

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the veteran had combat 
service.  With regard to hypertension, the veteran does not 
assert nor does the record show that hypertension was 
incurred during combat service.  He maintains that he was 
diagnosed with hypertension prior to service and was again 
diagnosed within one year of his separation from service.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

The Board finds the veteran is a combat veteran.  Where a 
combat veteran alleges he suffers disability due to an injury 
incurred in service,  38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154 makes it clear that 
special considerations attend the cases of combat veterans.  

With regard to claimed right knee and right leg disabilities, 
the veteran maintains that his right knee was injured during 
combat service.  The Board accepts that a right knee/leg 
injury occurred.  However, the question of whether there is a 
nexus between current disabilities and service remains. 

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including hypertension and 
arthritis, will be presumed to have been incurred during 
service, if manifested to a compensable degree within the 
year after service.  38 C.F.R. §§ 3.307, 3.309.

The law provides that a veteran is presumed in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the injury or disease existed 
prior to service will rebut the presumption.  38 U.S.C.A. § 
1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connection unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).

Here, the post-service records clearly show that the veteran 
has been diagnosed with hypertension, degenerative arthritis 
of the right knee, and absent lower extremity reflexes.  
Therefore, he does suffer from the conditions that he claims 
are service-connected.

Regarding hypertension, in May 2000, the veteran testified 
that he was treated for hypertension prior to his entry into 
service.  In order to verify the veteran's report, he was 
requested to complete a form to release his physician's 
medical record or to submit those medical records.  The 
veteran did not do so.  As noted, "[t]he duty to assist is 
not always a one-way street. I f a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood.

The Board notes that in Miller v. West, 11 Vet. App. 345, 348 
(1998), the Court held that a veteran's self- report that he 
had previously suffered from "depression or excessive worry;" 
in-service clinical records reflecting a pre-service 
diagnosis of a psychiatric disability, and an in- service 
medical board that found the veteran's psychiatric disability 
to have preexisted service were insufficient to rebut the 
"presumption of soundness" as was found in 38 U.S.C.A § 1111, 
because these records "were not supported by any 
contemporaneous clinical evidence or recorded history in the 
record."  Because they were therefore "without a factual 
predicate in the record," they were found to be insufficient 
to rebut the presumption of soundness.  As in Miller, there 
is no contemporaneous medical evidence of record to support 
the conclusion that the veteran had hypertension which 
preexisted his entry into active duty.  The veteran has 
presented only his own testimony.  He does not have the 
medical expertise to made a diagnosis.  Thus, his statements 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The Board must determine whether, under 38 U.S.C.A. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

VA law and regulations require that there is clear and 
unmistakable evidence that a heart defect, infirmity, or 
disorder existed prior to service not that this heart defect, 
infirmity, or disorder is productive of residual functional 
impairment at the time of service entry.  In this case, there 
was no cardiovascular defect, infirmity, or disorder to 
include hypertension noted on the enlistment examination or 
at any other time during service. 

Accordingly, the Board finds that the veteran did not clearly 
and unmistakably have a heart defect, infirmity, or disorder 
to include hypertension prior to his entry into active duty.  
Thus, there is no clear and unmistakable evidence that a 
heart defect, infirmity, or disorder to include hypertension 
existed prior to service and the presumption of soundness is 
not rebutted.

The post-service treatment records do show that the veteran 
has been diagnosed with hypertension, but they are silent 
regarding the date of onset.  In July 2002, the veteran was 
afforded a VA examination for the purposes of determining the 
nature, etiology and date of onset of his hypertension.  In 
view of all of the information contained in the claims 
folder, including the service and post-service records, the 
VA examiner did not believe that it was likely that the 
veteran's hypertension began or was aggravated by the 
veteran's active service. 

Regarding the onset of hypertension after service, the 
examiner did reference the mention of hypertension when the 
veteran underwent an arthroscopy in 1986.  The examiner also 
noted the veteran's reported belief that he was treated for 
hypertension within the year of his discharge from service, 
as well as the veteran's inability to recall the name of the 
medication and the duration of its use.  Given the reported 
history and the findings recorded in the treatment records, 
the examiner was not certain when it developed.  The Board 
notes that the Court has held that where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as 
'non-evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  As the physician's opinion was not definite, it is 
insufficient to place the record in equipoise with regard to 
the date of onset in the context of service connection for 
hypertension on a presumptive basis.  

Otherwise, the Board notes that records from the Jonesville 
Family Medical Center indicated that hypertension was present 
prior to 1984.  This is the earliest time indicated in the 
record.

As noted, the Board afforded the veteran the opportunity to 
show when hypertension was initially diagnosed.  The veteran 
was contacted several times in an effort to secure those 
records, but he failed to do so.  Thus, the record remains as 
noted above.  The veteran had hypertension as of 1984.  He 
was separated from service many years earlier in August 1969.  
There is no competent evidence relating any current 
cardiovascular diagnosis to include hypertension to service 
or to within one year of service discharge.  

As noted, the Court has held that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to render a medical opinion.  Espiritu.  Here, 
those with the requisite medical expertise have opined that 
the veteran's hypertension is not connected to service.  The 
Board finds that the opinion of a medical examiner is 
competent while the veteran's lay opinion is not.  Therefore, 
the claim of service connection for hypertension is denied.  

Thus, the Board finds that heart disease or injury to include 
hypertension was not manifest during service or within the 
presumptive one year period.  Further, the veteran's 
currently diagnosed hypertension is not related to service.  
Accordingly, the Board concludes that heart disease or injury 
to include hypertension, was not incurred in or aggravated by 
service; nor may a cardiovascular condition to include 
hypertension be presumed to have been incurred during 
service.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

With respect to the right knee and leg, as noted, the Board 
accepts that a right knee/right leg injury was sustained 
during service.  However, the competent evidence of record 
establishes that current right knee diagnosis is not the 
result of the reported inservice injury.  The right leg 
diagnosis, however, is service-related.  

The post-service records are silent regarding opinions 
linking the findings related to the right knee to any injury 
incurred prior to 1986.  The current opinions of the VA 
examiners found that the current degenerative arthritis was 
caused by the second injury to the knee in 1986 and not the 
inservice injury.  Therefore, while the veteran injured his 
right knee during service, he did not have degenerative 
arthritis within one year of his separation from service.  
Likewise, his current diagnosis of such is not related to 
service. 

The only evidence that remains in support of the claims on 
appeal, consists of the veteran's lay assertions.  In this 
regard, the Board points out that the Court has held that 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu.  Here, those with the requisite medical 
expertise have opined that the veteran's right knee 
degenerative arthritis is not connected to service.  The 
Board finds that the opinions of the medical examiners are 
competent while the lay opinion is not.  Therefore, the claim 
of service connection for right knee degenerative arthritis 
is denied.  

Thus, the Board finds that although the veteran injured his 
right knee/leg during service, a chronic right knee disorder 
to include degenerative arthritis was not manifest during 
service or within the presumptive one year period.  Further, 
the veteran's currently diagnosed degenerative arthritis of 
the right knee is not related to service.  Accordingly, the 
Board concludes that degenerative arthritis of the right knee 
was not incurred in or aggravated by service; nor may it be 
presumed to have been incurred during service.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert.  Therefore, the claim of service 
connection for right knee degenerative arthritis is denied.  

However, with regard to the claim for a right leg disability, 
the Board finds that the competent evidence supports his 
claim.  The veteran has alleged that he suffered nerve damage 
from the injury to the right leg during service, and the VA 
examination of July 2002 does reflect reflex change and mild 
sensory loss.  Here, the July 2002 opinion of the 
neurologist, and the joint opinion issued in August 2002, 
provides a link between the injury that the veteran described 
occurred while performing his combat-related duties and the 
current neurological findings.  Therefore, the preponderance 
of the evidence of record supports the veteran's claim.  
Service connection is established for a right leg disability 
diagnosed as absent lower extremity reflexes, poor joint 
sensation, awkward gaits, and mild sensory loss.  


ORDER

Service connection for heart disease, including hypertension, 
is denied.  

Service connection for degenerative arthritis of the right 
knee is denied.

Service connection for a right leg disability diagnosed as 
absent lower extremity reflexes, poor joint sensation, 
awkward gaits, and mild sensory loss is granted.



	                        
____________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

